Citation Nr: 1648296	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-46 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include on a secondary basis.

3.  Entitlement to service connection for radiculopathy of the left lower extremity, to include on a secondary basis.

4.  Entitlement to service connection for a cervical spine disorder, to include cervical strain, to include on a secondary basis.

5.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & T.J.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in June 2008, a statement of the case was issued in November 2010, and a VA Form 9 was received in November 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2015, the Board remanded these claims for additional development.

The issues of entitlement to service connection for radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, and a cervical spine disorder, and entitlement to an initial rating in excess of 20 percent for lumbar strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence does not demonstrate a presently existing diagnosis of Hepatitis C.


CONCLUSION OF LAW

The criteria for establishing service connection for Hepatitis C are not met.  38 U.S. C .A. §§ 1110, 1131 (West 2014); 38 C .F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in May 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service records with the claims folder.  Virtual VA and VBMS records were reviewed.  Additionally, the Veteran was afforded VA examinations. 

In April 2015, the Board remanded this claim to obtain additional treatment records and to afford the Veteran a VA examination.  Additional VA records were associated with the claims file (in Virtual VA).  Also, the Veteran was afforded a VA examination in October 2015.  The Board notes that additional medical records from the U.S. Bureau of Prisons were not obtained; however, the Veteran indicated in an August 205 Report of General Information that he would like the claim to proceed.  See August 2015 Report of General Information.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of medical evidence that had not yet been provided.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103 (c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.


II.  Entitlement to Service Connection for Hepatitis C

The Veteran seeks entitlement to service connection for Hepatitis C.  He asserts he was diagnosed during service and currently has the disease.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

During service, in October 1993, a "Hepatitis C Patient Data Form" was completed, which indicated the Veteran was positive for Hepatitis C antibodies and had an alanine aminotransferase (ALT) of 40.  In December 1993, a "Hepatitis C Registry Follow Up Form" was completed, noting that the Veteran donated blood in October 1993 and had a possible infection of Hepatitis C.  It was noted that initial counselling was completed in November 1993.  In December 1993, it was reported that the Veteran was tested again during a follow up visit in November 1993, which yielded a negative result.

Post-service records do not document any complaints, diagnoses, or treatment for Hepatitis C.  For example, in an Intake Screening from May 2005, the Veteran denied having Hepatitis.  An October 2006 laboratory test revealed the Veteran was negative for Hepatitis C.  Similarly, a June 2014 Disability Benefits Questionnaire reported that the Veteran has no current diagnosis of a liver condition.  VA treatment records do not note any symptoms, treatment or diagnosis of Hepatitis C.

The Veteran was afforded a VA examination in October 2015, at which time it was noted that there was no objective or clinical evidence of Hepatitis C.  The examiner noted that the Veteran had an initial positive test during service.  The examiner explained that per current medical literature, if an initial test is positive, then a followup confirmatory anti-hepatitis C virus (HCV) recombinant immunoblot assay (RIBA) test must be performed to ensure the first result was not a false positive.  It was noted that the existence of Hepatitis C antibodies in the blood does not indicate that someone is Hepatitis C positive.  Continuing, the examiner explained that the followup RIBA anti-HCV is the gold standard to determine true Hepatitis C infection; the Veteran's RIBA test was negative, therefore he does not have Hepatitis C.  Finally, the examiner noted that laboratory testing in March 2011 was also negative for Hepatitis C antibodies.

Analysis

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of Hepatitis C. 

The Board does not dispute that the Veteran's testing during service in October 1993 indicated results of an initial positive for Hepatitis C antibodies.  However, a second test in November 1993 revealed that the Veteran did not have Hepatitis C.  All subsequent tests (post service) have also revealed that the Veteran does not have Hepatitis C.

The Board finds that the most probative evidence consists of the medical evidence of record.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no probative evidence establishing a current diagnosis of Hepatitis C. 

In sum, because record records do not indicate that the Veteran has a presently existing diagnosis of Hepatitis C, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for Hepatitis C is denied.


REMAND

The Veteran seeks entitlement to service connection for radiculopathy of the right and left lower extremities, a cervical spine disorder, and entitlement to an initial rating in excess of 20 percent for lumbar strain.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service Connection for Radiculopathy of the Bilateral Lower Extremities

The Veteran seeks entitlement to service connection for radiculopathy of the bilateral lower extremities.  The Veteran has asserted his radiculopathy is proximately due to or aggravated by his lumbar strain.  The Board notes that the Veteran has also been recently service-connected for degenerative changes of the right and left hops, bilateral pes planus, and osteoarthritis of the right and left knees.  See August 2015 Rating Decision. 

A VA medical opinion was obtained in October 2015.  The examiner opined that the Veteran's radiculopathy of the bilateral lower extremities was less likely than not due to service.  The rationale provided by the examiner was that there was no chronicity to a lower extremity disorder in the Veteran's service treatment records.  While the Board acknowledges that the examiner stated a rationale for the opinion, the rationale provided in this instance is cursory, and does not explain the medical basis for the opinion.  An addendum opinion should be obtained.  In rending such opinion, the examiner is asked to consider the Veteran's statements that speak to when the Veteran noticed the onset of his symptoms of radiculopathy, in addition to the occurrence of continued symptomatology.

Furthermore, from the multiple VA medical opinions obtained, it appears that the October 2015 VA examiner was asserting that the Veteran's radiculopathy was due to his degenerative disc disease; however, the examiner indicated that the Veteran's degenerative disc disease was not the same disorder as his service-connected lumbar strain, and was more likely due to age.  The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disorder and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  On remand, a clear medical opinion is needed to distinguish whether the Veteran's radiculopathy of the bilateral lower extremities is attributable to a nonservice-connected disorder or to his service-connected lumbar strain.

Additionally, to date, a medical opinion has not been obtained regarding whether the Veteran's radiculopathy of the bilateral lower extremities is proximately due to or aggravated by his service connected bilateral hip, bilateral feet, or bilateral knee disabilities.  On remand, thorough medical opinions must be obtained.



Service Connection for a Cervical Spine Disorder

The Veteran seeks entitlement to service connection for a cervical spine strain.  In an October 2015 VA examination, the Veteran was diagnosed with a cervical strain.  The Veteran testified at the October 2014 hearing that his pain radiates in his neck and shoulders.  See October 2014 BVA Hearing Transcript, page 16.  Furthermore, during an October 2015 VA examination, the Veteran reported that his pain starts in the middle of his neck and then radiates to his right shoulder.  Importantly, the Veteran was recently service connected for right shoulder impingement syndrome in an August 2015 rating decision.  The Veteran is also service connected for a low back strain; however, to date, a medical opinion has not been obtained regarding the possible relationship between the Veteran's claimed neck disorder and his service-connected right shoulder disability and/or low back strain.  On remand, a medical opinion must be obtained.

In the alternative, the Veteran has asserted that his neck disorder is due to a 1985 motor vehicle accident and a 1991 altercation with military police.  The Board notes that records confirm the Veteran was involved in a motor vehicle accident in 1985 and in an altercation with the police during service.  The Board notes that a medical opinion pertaining to direct service connection was obtained in October 2015.  The October 2015 VA examiner opined that the Veteran's neck disorder is less likely than not due to service because there was no chronicity of a neck condition in the Veteran's service treatment records.  The examiner also stated that the Veteran's available records since separation from service are also silent for a chronic neck disorder.  

Importantly, the Board notes that a September 2014 statement from a physician opined that the Veteran's chronic cervical pain is more likely than not due to service.  The physician stated that the Veteran reported an injury in 1985 and 1991 while in the service.  Unfortunately, no further explanation was provided.  

A remand is necessary to obtain a new VA medical opinion.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his neck pain, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The examiner should also offer an opinion on whether the Veteran's neck disorder is proximately due to or aggravated by his service-connected right shoulder and/or low back strain.  The examiner must also offer comments and an opinion on the September 2014 physician's statement opining that the Veteran's chronic neck pain was due to service.

Increased Rating for Lumbar Spine

The Veteran seeks a rating higher than 20 percent for his lumbar spine strain.

The Board notes that the October 2015 VA examination that assessed the severity of the Veteran's low back disorder does not contain the complete testing results necessary to rate the disability.  The examiner tested the Veteran's range of motion and noted that the Veteran experienced pain that caused functional loss of forward flexion, extension, right and left lateral flexion, and right and left lateral rotation; however, the degree at which pain occurred is not noted.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the examination must include the degree at which pain occurs during range of motion tests of the lumbar spine.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.  Request the Veteran to identify all VA and non-VA health care providers who have treated him for radiculopathy of the right and left lower extremities, a cervical spine disorder, and his service-connected lumbar strain.

After obtaining the appropriate authorizations for release of medical information, obtain any potentially relevant and available records that have not been previously received from each heath care provided the Veteran identifies.

2.  Once all available relevant records have been received, and noted in the claims file, obtain an addendum opinion from a medical professional with appropriate expertise; or, if the medical professional determines that it is necessary, schedule the Veteran for an examination regarding the etiology any neurologic impairment affecting the right and left lower extremities, to include radiculopathy, that the Veteran currently has.

The claims file and a copy of this Remand is to be made available to and reviewed by the medical professional assigned in the study of this case.  The medical professional should note in the medical report that his action has been accomplished.  All tests and studies, as well the clinical findings contained therein, should be reported in detail.

The medical professional is asked to provide an opinion addressing the following questions:

Does the Veteran suffer from any neurological impairment affecting the right and left lower extremities, including radiculopathy?  If so, please identify the diagnosis, and address the following.

Based on a review of the entire record, to include the Veteran's lay account as to the onset and occurrence of neurological symptoms affecting the right and left lower extremities, please offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  Any neurological disorder affecting the right and left lower extremities, to include radiculopathy, is the result of or due to any event, incident, or illness that occurred in service, to include the motor vehicle accident and altercation noted during service.

b)  Any neurological disorder affecting the right and left lower extremities, to include radiculopathy, is the result of or due to either or all of the following service-connected disabilities: (1) lumbar strain, (2) degenerative changes of the right and left hips, (3) bilateral pes planus, and/or (4) osteoarthritis of the right and left knees.

c)  Any neurological disorder affecting the right and left lower extremities, to include radiculopathy, has permanently progressed at an abnormally high rate due to or as the result of either or all of the following service-connected disabilities:  (1) lumbar strain, (2) degenerative changes of the right and left hips, (3) bilateral pes planus, and/or (4) osteoarthritis of the right and left knees.

d)  Any neurological disorder affecting the right and left lower extremities, to include radiculopathy, is the result of or due to the cumulative effect of his service-connected lumbar strain, and any non-service-connected disorder, to include degenerative disc disease of the lumbar spine.

e)  Any neurological disorder affecting the right and left lower extremities, to include radiculopathy, is the result of or due to any non-service-connected disorder, to include degenerative disc disease of the lumbar spine, alone.

In making this assessment, the medical professional should discuss whether there is a medically sound basis to attribute any neurological disorder affecting the right and left lower extremities, to include radiculopathy, to either (or all) of the Veteran's service-connected (1) lumbar strain, (2) degenerative changes of the right and left hips, (3) bilateral pes planus, and/or (4) osteoarthritis of the right and left knees; or, whether any such neurological disorder affecting the right and left lower extremities, to include radiculopathy, is more properly attributable to any non-service connected disorder, to include degenerative disc disease of the lumbar spine.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss of the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Obtain an addendum opinion from a medical professional with appropriate expertise; or, if the medical professional determines that it is necessary, schedule the Veteran for an examination regarding the etiology any cervical spine disorder, to include cervical strain, that the Veteran currently has.

The claims file and a copy of this Remand is be made available to and reviewed by the medical professional assigned in the study of this case.  The medical professional should note in the medical report that his action has been accomplished.  All tests and studies, as well the clinical findings contained therein, should be reported in detail.

The medical professional is asked to provide an opinion addressing the following questions:

Does the Veteran suffer from a cervical spine disorder, including cervical strain?  If so, please identify the diagnosis and address the following:

Based on a full review of the record, to include the Veteran's lay account as to the onset and occurrence of any cervical spine symptoms, please offer an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  Any cervical spine disorder, to include cervical strain, is the result of or due to any incident, event, or illness that occurred in service, to include the motor vehicle accident and altercation noted during service.

b) Any cervical spine disorder, to include cervical strain, is the result of or due to either or both of the following service-connected disabilities: (1) lumbar strain, and/or (2) right shoulder impingement syndrome.

c)  Any cervical spine disorder, to include cervical strain, has permanently progressed at an abnormally high rate due to or as the result of either or both of the following service-connected disabilities:  (1) lumbar strain, and/or (2) right shoulder impingement syndrome.

In making this assessment, the medical professional should discuss whether there is a medically sound basis to attribute any cervical spine disorder, to include cervical strain, to either (or both) of the Veteran's service-connected (1) lumbar strain, and/or (2) right shoulder impingement syndrome; or whether any such cervical spine disorder, to include cervical strain, is more properly attributable to post service intercurrent causes or factors.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss of the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for the appropriate VA examination by an appropriate examiner so as to determine the level of impairment due to the service-connected lumbar strain.

The claims file and a copy of this Remand is to be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that claims file and the Remand have been reviewed.

All studies and tests needed to ascertain the status of the service-connected lumbar strain, to include all indicated tests and studies to include x-rays and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on the examination of the Veteran, and a review of the claims file, the examiner should fully describe the functional effects that the Veteran's service-connected lumbar strain have on his activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected lumbar strain, what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passage ranges of motion the thoracolumbar spine, as well as on weight bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.

The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar strain.

With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the thoracolumbar spine, and if so, at what point (expressed in degrees, if possible) such pain is elicited during such testing.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

If the severity of the manifestations cannot be quantified, the examiner should so indicate.

The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the thoracolumbar spine is used repeatedly over a period to time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected lumbar strain, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of the additional loss of range of motion resulting.

The examiner is requested to identify the presence or absence of ankylosis of the entire spine or of the thoracolumbar spine.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable.

The examiner should address whether as a result of the service-connected lumbar strain, there is associated objective neurologic abnormalities.  If so, the examiner should identify any nerves and muscle groups affected, the anatomical part affected, and state whether the level of impairment is best characterized as mild, moderate, moderately severe, or severe.

If any nerve involvement is wholly sensory, the examiner should so indicate.

The examiner is specifically requested to identify the symptomatology associated with (1) the service-connected lumbar strain, and (2) any other lumbar spine disorder identified, to specifically include degenerative disc disease.

If a lumbar spine disorder other than lumbar strain is identified, the examiner should determine whether any (or all) of the other lumbar spine disorders identified, to specifically include degenerative disc disease, is a manifestations of the service-connected lumbar strain; and, if not, to determine, if possible, whether the symptomatology for any (or all) of the other lumbar spine disorders, to specifically include degenerative disc disease, is separate and distinct from, or duplicative of or overlapping with, the symptomatology of the service-connected lumbar strain. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss of the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

5.  After the development has been completed, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


